Citation Nr: 1535709	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  14-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to retroactive payments for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to September 1969 and from April 1971 to April 1975.  He died in November 2012, and the appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In December 2013, the appellant filed a substantive appeal (VA Form 9) requesting that her appeal proceed without a Board hearing.  She then filed another substantive appeal (VA Form 9) requesting that she be scheduled for a Board videoconference hearing.  In June 2015, the Board sent the appellant a letter requesting clarification, and she responded that she wanted a Board videoconference hearing.  Therefore, a remand is required so that she can be scheduled for a hearing in accordance with her request.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a videoconference hearing before the Board in accordance with her request.  

The appellant should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




